Title: To Alexander Hamilton from John F. Hamtramck, 17[–18] July 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


Detroit [Territory Northwest of the River Ohio] July 17 [–18], 1799. “On the 7 Inst I left Fort Wayne, and on the 14 in the evening arrived at this place.… Not finding an opportunity of Sailing immediately for Michelemakinac as I had the honour of informing you in my letter of the 1st. and the uncertainty of returning in time to execute any Command you might charge me with, I have concluded that, after having examined in to the State of this Garrison, to repair to Pittsburg, its proximity to New York, and the Posts on the lakes, with the facility of Communicating with those on the Mississippi and others; renders that post the most eligible for me to be Stationary at during the Summer.…”
